Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 

Claims 1-16 and 20-26 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Steiger et al. USPN 3216422.  Applicant amendments filed 1/11/22 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest, in conjunction with the features of the claim, the pad having a first and second membrane sealingly connected to the pad rim and where both membrane are configured to allow passage of vaginal discharge as claimed. Steiger teaches membranes 11 and 13 both sealingly attached to the pad rim.  However, the membrane 11 is an impervious flexible pouch (col. 2, lines 28-31) and thus, not configured to allow passage of vaginal discharge. Furthermore, the prior art fails to provide motivation to modify the device of Steiger to provide an additional membrane capable of functioning as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781